 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                      No. CR-12-00910-PHX-SRB
10                       Plaintiff,                 DETENTION ORDER
11   v.
12   Nathan Elizar Andrews,
13                       Defendant.
14
15          On October 5, 2018, Defendant appeared before this Court on a petition for
16   revocation of supervised release. The issue of detention was submitted to the Court. The
17   Court considered the petition and file in determining whether Defendant should be
18   released on conditions set by the Court.
19          The Court finds that Defendant, having previously been convicted and placed on
20   supervised release, and having appeared before the Court in connection with a petition to
21   revoke his supervised release, has failed to establish by clear and convincing evidence
22   that he is not likely to flee or pose a danger to the safety of the community if released
23   pursuant to Rule 46(d), and Rule 32.1(a)(6), Federal Rules of Criminal Procedure, and 18
24   U.S.C. § 3143.
25          IT IS THEREFORE ORDERED that Defendant be detained pending further
26   proceedings.
27          Dated this 5th day of October, 2018.
28
                                                      Honorable Eileen S. Willett
                                                      United States Magistrate Judge
